Exhibit 10.1

EQUITY COMPENSATION PROGRAM

FOR NON-EMPLOYEE DIRECTORS

UNDER THE DIGIMARC CORPORATION 2008 INCENTIVE PLAN

(As Amended on February 21, 2011, February 20, 2014 and March 27, 2015)

The following provisions set forth the terms of the equity compensation program
(the “Program”) for non-employee directors of Digimarc Corporation (the
“Company”) under the Digimarc Corporation 2008 Incentive Plan (the “Plan”). The
following terms are intended to supplement, not alter or change, the provisions
of the Plan, and in the event of any inconsistency between the terms contained
in this document and in the Plan, the Plan shall govern. All capitalized terms
that are not defined in this document shall be as defined in the Plan.

 

1. Eligibility

Each director of the Company elected or appointed to the Board who is not
otherwise an officer or employee of the Company or a Related Company (an
“Eligible Director”) is eligible to receive the Awards set forth in the Program.

 

2. Initial Equity Grant

Each Eligible Director who is first elected or appointed to the Board on or
after the date of the 2015 annual meeting of shareholders will automatically
receive a Restricted Stock Award for the number of shares of Common Stock
calculated by dividing $200,000 by the closing price of the Common Stock on the
Grant Date, with any fractional share rounded to the nearest whole share (an
“Initial Grant”). The Grant Date for an Initial Grant to an Eligible Director is
the date of that director’s first election or appointment to the Board (the
“Initial Grant Date”).

Each Initial Grant will vest and cease to be subject to forfeiture over the
three-year period commencing on the Initial Grant Date, with 1/3 of the shares
to vest and cease to be subject to forfeiture on each of the first three
anniversaries of the Initial Grant Date.

 

3. Annual Equity Grants

Immediately following each annual meeting of shareholders, each Eligible
Director who is not receiving an Initial Grant on that date will automatically
receive a Restricted Stock Award for the number of shares of Common Stock
calculated by dividing $100,000 by the closing price of the Common Stock on the
Grant Date, with any fractional share rounded to the nearest whole share (an
“Annual Grant”). The Grant Date of an Annual Grant will be the date of such
annual meeting. Each Annual Grant will vest and cease to be subject to
forfeiture on the first anniversary of the Grant Date for the Annual Grant. In
the event of an Eligible Director’s death, any unvested portion of an Annual
Grant granted to the director will become fully vested and no longer subject to
forfeiture.

 

4. Option Exercise Price

Each stock option granted under the Program (each, an “Option”) will have a per
share exercise price equal to the Fair Market Value of the Common Stock on the
Grant Date of the Option.

 

5. Term of Options

Each Option expires ten years from its Grant Date, but is subject to earlier
termination as follows:

(A) In the event that an Eligible Director ceases to be a director for any
reason other than death, the unvested portion of any Option granted to the
director will terminate immediately, and the director may exercise the vested
portion of the Option only within three years after he or she ceases to be a
director or prior to the date on which the Option expires by its terms,
whichever is earlier.

(B) In the event of an Eligible Director’s death, the unvested portion of any
Option granted to the director will become fully vested and exercisable. The
Option is exercisable only within three years after the date of death of the
director or prior to the date on which the Option expires by its terms,
whichever is earlier, and only by the personal representative of the director’s
estate, the person(s) to whom the director’s rights under the option have passed
by will or the applicable laws of descent and distribution, or any beneficiary
designated pursuant to Section 14 of the Plan.



--------------------------------------------------------------------------------

6. Exercise of Options

An Eligible Director or an individual set forth in Section 5(B), as applicable,
may exercise the Options by giving notice to the Company (or a brokerage firm
designated or approved by the Company). The notice must state the number of
shares of Common Stock exercised and be accompanied by payment in full for the
Common Stock. Payment may be made, to the extent permitted by applicable laws
and regulations, in whole or in part, (a) in cash or check; (b) by having the
Company withhold shares of Common Stock that would otherwise be issued on
exercise of the Option that have an aggregate Fair Market Value equal to the
aggregate exercise price of the shares being purchased under the Option; (c) by
tendering (either actually or by attestation) shares of Common Stock owned by
the director that have an aggregate Fair Market Value equal to the aggregate
exercise price of the shares being purchased under the Option; (d) if and so
long as the Common Stock is registered under the Exchange Act, by delivery of a
properly executed exercise notice, together with irrevocable instructions to a
broker, to promptly deliver to the Company the amount of proceeds to pay the
exercise price, all in accordance with the regulations of the Federal Reserve
Board.

 

7. Change of Control

Upon a Change in Control or Company Transaction, all Awards outstanding and held
by an Eligible Director as of the date of the Change of Control or Company
Transaction, and which are not then exercisable and vested or no longer subject
to forfeiture, will immediately become fully exercisable and vested, and no
longer subject to forfeiture.

 

8. Amendment

The Board may amend the provisions contained within this Program as it believes
advisable. An amendment may not, without the consent of the Eligible Director,
impair or diminish any rights of an Eligible Director or any rights of the
Company under an Award.

Provisions of the Plan (including any amendments) not discussed above, to the
extent applicable to Eligible Directors, continue to govern the terms and
conditions of Awards granted to Eligible Directors.

 

- 2 -